Exhibit 99.2 Rogers Corporation Unaudited Pro Forma Condensed Combined Financial Statements The following unaudited pro forma condensed combined balance sheet and unaudited pro forma condensed statements of combined operations as of and for the year ended December 31, 2010 have been prepared on a basis consistent with accounting principles generally accepted in the United States of America, referred to as U.S. GAAP, and applicable requirements of the Securities and Exchange Commission (“SEC”). The unaudited pro forma condensed combined financial statements are derived by applying pro forma adjustments to the combined historical financial statements of Rogers Corporation (“Rogers” or “our”) and the curamik Group (or “curamik”).The unaudited pro forma condensed combined statements of combined operations for the year ended December 31, 2010 give effect to the acquisition of curamik as if such acquisition had occurred on January 1, 2010. The unaudited pro forma condensed combined balance sheet as of December 31, 2010 gives effect to the acquisition of curamik as if it occurred on December 31, 2010. The pro forma adjustments are based upon available information and certain assumptions that management believes are reasonable under the circumstances. The pro forma adjustments were applied to the respective historical financial statements to reflect and account for the acquisition using the purchase method of accounting. The unaudited pro forma condensed combined financial statements were prepared using the assumptions described in the related notes. The historical financial information has been adjusted to give effect to pro forma events that are (1) directly attributable to the acquisition, (2) factually supportable, and (3) with respect to the statements of income, expected to have a continuing impact on the combined results. The unaudited pro forma condensed combined financial statements do not include the realization of cost savings from operational efficiencies, revenue synergies or changes in operating strategies that may result from the acquisition. Therefore, the information presented in the accompanying unaudited pro forma condensed combined financial statements may differ materially from future results realized. Amounts preliminarily allocated to assets acquired, including intangible assets and goodwill, and liabilities assumed may change significantly. We continue to assess the estimated fair values of the assets acquired and liabilities assumed and such fair values are subject to revision as we receive finalized appraisals and complete other analyses. Accordingly, the purchase price allocation is preliminary and subject to revision. A final determination of the fair value of curamiks´ tangible and intangible assets acquired and liabilities assumed will be based on valuations of the actual net tangible and intangible assets of curamik that existed as of the date of the acquisition, and such valuations could change significantly upon the completion of further analyses and asset valuations from those used in the unaudited condensed combined pro forma financial statements presented below. The unaudited pro forma condensed combined financial statements are provided for informational purposes. They may not necessarily represent what Rogers´ consolidated results would have been had the transaction actually occurred as of the dates indicated, nor are they necessarily representative of Rogers´ future consolidated results of operations or financial position. The unaudited pro forma condensed combined financial statements should be read in conjunction with our (i) Annual Report on Form 10-K for the year ended December 31, 2010; and (ii) the historical audited combined financial statements of curamik as of December 31, 2010 and for the transition period from April 1, 2010 to December 31, 2010 included elsewhere in this document. Rogers Corporation Unaudited Pro Forma Condensed Combined Balance Sheet As of December 31, 2010 (Dollars in thousands, except share amounts) Rogers Corporation curamik Pro Forma Adjustments Proforma Condensed Combined Assets Current assets Cash and cash equivalents $ $ $ (A) $ ) (B) Short-term investments - - Accounts receivable - Accounts receivable from joint ventures - - Accounts receivable, other - - Taxes receivable - - Inventories (C) Prepaid income taxes - Deferred income taxes - - Asbestos-related insurance receivables - - Assets held for sale - - Other current assets - Total current assets ) Property, plant and equipment, net of accumulated depreciation (D) Investment in unconsolidated joint ventures - - Deferred income taxes - Goodwill and other intangibles ) (E) (E) (F) Asbestos-related insurance receivables - - Long-term marketable securities - - Investments, other - - Other long-term assets - Total Assets $ Liabilities and Shareholders’ Equity Current liabilities Accounts payable $ $ $
